Matter of Landau (2018 NY Slip Op 08741)





Matter of Landau


2018 NY Slip Op 08741


Decided on December 20, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 20, 2018

[*1]In the Matter of JOSHUA STEPHEN LANDAU, an Attorney. (Attorney Registration No. 5000377)

Calendar Date: December 10, 2018

Before: Garry, P.J., Lynch, Aarons, Rumsey and Pritzker, JJ.


Joshua Stephen Landau, Arlington, Virginia, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Per Curiam.
Joshua Stephen Landau was admitted to practice by this Court in 2012 and lists a business address in Washington, DC with the Office of Court Administration. Landau now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application, contending that Landau is ineligible for nondisciplinary resignation because he has failed to timely fulfill his attorney registration requirements for the current biennial period (see Judiciary Law § 468—a; Matter of Hicks, 164 AD3d 1012 [2018]; Matter of Bomba, 146 AD3d 1226, 1226—1227 [2017]; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1).
In reply to AGC's opposition, however, Landau has submitted correspondence indicating that he is now current in his New York attorney registration requirements. Furthermore, Office of Court Administration records likewise establish that Landau has duly registered and cured his registration delinquency. Accordingly, with AGC voicing no other substantive objection to his application and having determined that Landau is now eligible to resign for nondisciplinary reasons (see Matter of Lyddan, 160 AD3d 1334, 1335 [2018]; compare Matter of Tierney, 148 AD3d 1457, 1458 [2017]; Matter of Bomba, 146 AD3d at 1227), we grant the application and accept his resignation.
Garry, P.J., Lynch, Aarons, Rumsey and Pritzker, JJ., concur.
ORDERED that Joshua Stephen Landau's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Joshua Stephen Landau's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22[b]); and it is further
ORDERED that Joshua Stephen Landau is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Landau is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Joshua Stephen Landau shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.